 PLUMBERS UNION LOCAL NO. 15Plumbers Union Local No. 15, United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada, AFL-CIO and Minnesota TileSupply Company. Case 18-CD-262September 30, 1981DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Minnesota Tile Supply Compa-ny alleging that Plumbers Union Local No. 15,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring Minnesota Tile to assign certain workto employees represented by Local 15 rather thanto employees of DMCO, Inc.Pursuant to notice, a hearing was held beforeHearing Officer Larry L. Witherell on March 19and April 15, 1981,' and was closed on May 5,1981. Minnesota Tile and Local 15 appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. DMCOdid not appear at the hearing. Thereafter, Minneso-ta Tile and Local 15 filed briefs which have beenduly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that Minne-sota Tile, a Minnesota corporation with its princi-pal place of business in Minneapolis, Minnesota, isengaged in the business of supplying ceramic tileand related products. During the past 12 months,Minnesota Tile, in the course and conduct of its'Thereafter, Minnesota Tile filed with the Board three requests forspecial leave to appeal evidentiary rulings made by the Hearing Officer.By telegraphic order of May I. 1981. the Board denied the requests aslacking in merit.258 NLRB No. 64business operations, received at its Minneapolis,Minnesota, facility goods and materials valued inexcess of $50,000 from local suppliers which, inturn, purchased and received these products direct-ly from points located outside the State of Minne-sota.Based on the foregoing, we find that MinnesotaTile Supply Company is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Plumb-ers Union Local No. 15, United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.1ll. THE DISPUTEA. Background and Facts of the DisputeFinance/Design/Construct, Inc. (herein FDC), isa general contractor engaged in the construction ofa Holiday Inn in Bloomington, Minnesota. OnAugust 12, 1980, Minnesota Tile entered into acontract with FDC to purchase, fabricate, and in-stall corian vanity tops and bowls in approximately300 guest bathrooms and public restrooms at thatjobsite. Thereafter, on February 8, 1981,2 Minneso-ta Tile subcontracted the fabrication and installa-tion of the corian vanity tops and bowls toDMCO, Inc. DMCO then assigned this work to itsown employees who are currently unrepresented.The method of installing and fabricating vanitiesat the Bloomington Holiday Inn is a new process inthat the corian bowl is a separate unit from thevanity top.3Under this process, the DMCO em-ployees must fabricate the vanity tops and bowls sothat they fit together. These employees initially cuta hole in the vanity top using a template. The nextstep is to fabricate the bowl which is sold in an un-finished state by the manufacturer. On a speciallydesigned router table, the DMCO employees maketwo cuts to the underside of the bowl's rim so thatit will have a uniform outer edge and will fit prop-erly into the hole in the vanity top. They also cut afinishing notch on the top of the bowl to enhanceits appearance. Then, after caulking the bottom ofthe fabricated bowl, the DMCO employees insertthe bowl into the vanity top.2 All dates are in 1981, unless otherwise indicated.a Formerly, the manufacturer produced the vanity top and bowl as asingle item.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 11, Minnesota Tile's president,Alan Dale, its operations manager, Charles A.Gladden, and DMCO employees Dan and DaveMuller commenced installing corian bowls in bath-rooms on the 13th floor of the Holiday Inn. AsDale began to lift the first bowl into the vanity top,Mike Stewart came into the room and identifiedhimself as Local 15's representative and shop ste-ward. Stewart, an employee of Horowitz, Inc.,stated that Dale "could not put that bowl in, thatthat was Plumbers' work and that they would haveto be installed by Local 15 members."Dale, Gladden, and the Mullers continued install-ing corian bowls the following day. After thegroup had taken a coffeebreak about 10:30 a.m.,Dan Muller returned to the jobsite and reportedthat Clyde Nordstrom, building inspector for thecity of Bloomington, had threatened to arrest theDMCO employees for installing sinks without a li-cense or permit to do so. That same morning, Phil-lip Bailey, FDC's senior project superintendent,held a meeting concerning these problems in hisconstruction trailer. During this meeting, Stewartasked Dale whether the DMCO employees weregoing back on the job. Dale replied that "theywere, that we [have] a contract and we [are] goingto perform that contract." Stewart then remarked,"If Dave or Dan [Muller] go back onto that job[we're] going to walk off the job and picket." Al-though Reuben Porter, Local 15's business repre-sentative, was present in the trailer during this con-versation, he did not comment on Stewart's threatto picket the project. Bailey ultimately suggestedthat the work be reassigned to Horowitz employeesrepresented by Local 15. However, DMCO de-clined to relinquish its contractural right to per-form the job.The Building and Environmental Inspection De-partment of the city of Bloomington subsequentlyinformed Minnesota Tile, by letter, that DMCO'sunlicensed employees would be violating theBloomington building code if they continued to in-stall sinks at the Holiday Inn. After both MinnesotaTile and DMCO had failed to obtain a city permitduring the next week or 10 days, Bailey told repre-sentatives of Horowitz to finish installing thebowls. At this time, DMCO had installed only afew of the approximately 300 units scheduled forcompletion.B. The Work in DisputeThe work in dispute, as described in the noticeof hearing, is the installation or mounting of corianbasins in the guestrooms and public restrooms atthe Holiday Inn construction site in Bloomington,Minnesota.C. Contentions of the PartiesLocal 15 argues that there is no reasonable causeto believe that it has violated Section 8(b)(4)(D) ofthe Act and that therefore the dispute is not prop-erly before the Board and that the notice of hear-ing should be quashed. In this regard, Local 15claims that Stewart is not its shop steward, but in-stead holds the position of shop foreman for Horo-witz, Inc. Thus, while it does not refute the evi-dence that Stewart threatened to picket the Holi-day Inn jobsite, Local 15 also notes that its businessrepresentative, Porter, did not authorize or ratifythe conduct engaged in by Stewart. Finally, it as-serts that the primary cause of the instant disputewas the city of Bloomington's demand that Minne-sota Tile and DMCO comply with its buildingcode. It does not argue, however, that theBloomington building code requires the assignmentof the disputed work to the licensed employees ofHorowitz represented by it.Minnesota Tile argues in its brief that a jurisdic-tional dispute exists in this case. It contends thatthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated since Local15 threatened to picket the Holiday Inn project onFebruary 12, 1981, if Minnesota Tile continued toassign the disputed work to DMCO's employees.Additionally, Minnesota Tile urges that its assign-ment of the disputed work to DMCO's employeesshould be upheld on the basis of its present assign-ment and preference, area practice, and efficiencyand economy of operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) there is no agreed-upon methodfor the voluntary resolution of the dispute.With respect to (1) above, we note that Local 15does not contest the status of Minnesota TileSupply Company as the Employer herein for thepurpose of assigning the disputed work. In view ofthe foregoing and based on the entire recordherein, we are satisfied that Minnesota Tile SupplyCompany is the Employer responsible for assigningthe work. Additionally, the record discloses that onFebruary 11, 1981, Mike Stewart identified himselfas Local 15's shop steward and then claimed thework of installing corian bowls on behalf of em-ployees represented by the Union. Then, on thefollowing day, Stewart threatened to walk off thejob and picket the construction site if the Employ-er continued to assign the disputed work to456 PLUMBERS UNION LOCAL NO. 15DMCO's employees. While conceding that he didnot know who was representing Local 15 as shopsteward on the project, FDC's project superintend-ent, Bailey, claimed that Stewart was not servingin this capacity, but instead held the position ofshop foreman for Horowitz, Inc., at the site. As-suming the validity of Bailey's testimony, it is con-ceivable, as Local 15 asserts, that Stewart was notacting as the Union's agent when he threatened topicket the jobsite.4 Nevertheless, it is well settledthat a conflict in testimony does not prevent theBoard from proceeding under Section 10(k) for, inthis proceeding, the Board is not charged withfinding that a violation did in fact occur, but onlythat reasonable cause exists for finding such a vio-lation. Accordingly, without ruling on the credibil-ity of the testimony at issue,5we find that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated. In reaching this conclusion, wenote that there is no evidence that Porter, Local15's business representative, who was present whenStewart made the threat to picket, disclaimed ordisavowed the picket threats uttered by Stewart.Moreover, we note that Local 15 did not callPorter, who was present at the hearing, as a wit-ness to corroborate Bailey's testimony that Stewartwas not serving as its shop steward.With respect to (2) above, there is no evidencethat all parties have agreed to any method for thevoluntary resolution of the dispute. Accordingly,we find that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.6As the Board has frequently stated, thedetermination in a jurisdictional dispute case is anact of judgment based on commonsense and experi-ence in weighing these factors. The following fac-tors are relevant in making a determination of thedispute before us.1. Board certification and relevant collective-bargaining agreementsThere is no evidence that Local 15 has been cer-tified by the Board as the collective-bargaining rep-resentative for a unit of employees of Minnesota' See, e.g., Tower Hotel Company, d/b/a Holiday Inn Riverfront, 250NLRB 99 (1980).See, e.g., Local Union Vo. 334. Laborers International Union of .VorthAmerica. AFL-CIO (C. H. Heist Corporation), 175 NLRB 608, 609(1969).N.L.R.B. v. Radio and Television Broadcasting Engineers Union. Local1212, International Brotherhood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961); International Association ofMachinists, Lodge No. 1743. AFL-CIO (J A. Jones Construction Compa-ny), 135 NLRB 1402 (1962).Tile or DMCO. Furthermore, Minnesota Tile hasno collective-bargaining agreements with Local 15.DMCO's employees, as noted, are not representedby any labor organization.Accordingly, we conclude that the factors ofBoard certification and relevant collective-bargain-ing agreements are inconclusive and do not favoran award of the disputed work to employees repre-sented by Local 15 or to DMCO's employees.2. Employer assignment and preferenceMinnesota Tile has assigned the work in disputeto DMCO's employees, and has manifested a pref-erence to continue that assignment. We thereforefind that this factor favors an award of the disput-ed work to DMCO's employees.3. Relative skillsIt is clear from the record that employees repre-sented by Local 15 and DMCO's employees areequally capable of installing corian sink bowls atthe Holiday Inn construction site. Accordingly, wefind that this factor does not favor an award of thedisputed work to either group of employees.4. Industry and area practiceSince the method of installing corian vanitybowls is a new process, the record contains no evi-dence regarding the industry and area practice forthe work in dispute. Accordingly, we concludethat both industry and area practice are inconclu-sive and do not favor an award of the disputedwork to either group of employees.5. Economy and efficiency of operationsThe record indicates that the installation of acorian bowl is a simple operation requiring be-tween 2 and 5 minutes for completion. DMCO'semployees were present on the jobsite to performthis work. Since employees represented by Local15 also are employed at the construction site forthe purpose of connecting the building's mainwater pipes to the vanity faucet and drain, we findthat it would be equally as efficient for these em-ployees to perform the disputed work. According-ly, we find that the factors of economy and effi-ciency of operations are inconclusive and do notfavor an award of the disputed work to eithergroup of employees.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the unrepresented employees ofDMCO are entitled to perform the work in dis-457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpute. We reach this conclusion based on MinnesotaTile's preference and present assignment of the dis-puted work to these employees. Accordingly, weshall determine the instant dispute by awarding thedisputed work to those employees currently em-ployed by DMCO as vanity fabricators and install-ers. Additionally, we find that Local 15 is not enti-tled by means proscribed under Section 8(b)(4)(D)of the Act to force or require Minnesota Tile toassign the disputed work to employees representedby it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of DMCO, Inc., who are currentlyunrepresented, are entitled to perform the work in-volved in the installation or mounting of corianbasins in the guestrooms and public restrooms atthe Holiday Inn construction site in Bloomington,Minnesota.2. Plumbers Union Local No. 15, United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require Minnesota Tile Supply Compa-ny to assign the disputed work to employees repre-sented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Plumbers UnionLocal No. 15, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO, shall notify the Regional Director for Region18, in writing, whether or not it will refrain fromforcing or requiring Minnesota Tile Supply Com-pany, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed work to employeesrepresented by it rather than to the employees ofDMCO, Inc.458